Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This Continuation application has been examined.  Claims 1-19 are pending.
The prior arts submitted on April 03, 2020, June 15, 2021 and August 23, 2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cancilla et al. (2006/0142907).
With respect to claim 1, Cancilla et al. disclose a method performed by a computing system including one or more processors and a network interface, wherein the network interface is connected to the one or more processors and is operatively connectable to a vehicle communication link on-board a particular vehicle (see at least ; displaying, by a display connected to the one or more processors, the repair tip, wherein displaying the repair tip includes displaying the complaint phrase, the cause phrase, and the correction phrase (see at least paragraph 0028); and performing the procedure to diagnose a component on the particular vehicle, wherein performing the procedure includes using the second tool to monitor a parameter or to measure a signal (see at least paragraphs 0028, 0042).
Cancilla et al. do not explicitly disclose the repair tips includes a complaint phrase, a cause phrase and a correction phrase as claimed.  However, such repair tips as disclose in at least paragraphs 0028, 0030, 0034, 0042 which does includes a symptom of a vehicle malfunction, a procedure to diagnose and a procedure to remedy the vehicle malfunction.  Also it is obvious to an ordinary skill in the art at the time the invention was made to realize that the diagnostic device 100 can be a scan tool to 
With respect to claims 2-10, the limitations are obviously taught in at least figures 1, 4-6 and the related text).
With respect to claims 11-19, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Funkhouser et al. (6,807,469), Shumate (7,590,476), Heffington (7,642,912), Underdal et al. (8,239,094), Hersh et al. (9,207,671), Singh et al. (9,740,993), Underdal et al. (2007/0294001) Afshar et al. (2009/0197228) and Costantino (2010/0138701).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









									

								
December 2, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661